Ewing, C. J.
for the court.
The facts in this case are the same as in the case of John Den on the demise of the same lessor against Anthony Morse, except that there is no allegation that Winans, the present defendant, is the landlord of Tooker, or has been permitted as such to defend this suit; and on the trial, in addition to the documents produced in the other cause, the plaintiff gave in evidence an exemplification of a scire facias to *389revive the judgment of Matthias Williamson against Lewis 'Tooker, and of the judgment thereon in the following words : “ Therefore it is considered that the said Matthias have his execution against the said Lewis for said debt and •damages, by occasion of the detaining the said debt and damages to fifteen dollars and thirty-nine cents, to the said Matthias by his assent, by the court here adjudged according to the force, form and effect of the said recovery, by the ■default of the said Lewis Tooker.”
This additional evidence presents the case of the plaintiff •under no better auspices than the facts in the other cause. The judgment recited in the execution and sheriff’s deed is neither the original judgment nor the judgment on the writ •of scire facias.
Let the rule to shew cause why the non-suit should not be set aside be discharged.